Fourth Court of Appeals
                                San Antonio, Texas
                                      August 4, 2016

                                   No. 04-16-00078-CV

                                   CODY TEXAS, L.P.,
                                      Appellant

                                             v.

                              BPL EXPLORATION, LTD.,
                                      Appellee

                From the 49th Judicial District Court, Zapata County, Texas
                                  Trial Court No. 8,665
                        Honorable Jose A. Lopez, Judge Presiding


                                      ORDER
      Appellee's third motion for extension of time to file brief is hereby GRANTED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of August, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court